Citation Nr: 1015307	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for low back disability, to include as secondary 
to service-connected left knee condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for right knee disability, to include as secondary 
to service-connected left knee condition.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to an increased disability rating for left 
knee with anterior cruciate ligament (ACL) deficiency with 
Pellegrini-Stieda calcification, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
March 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).    

In February 2010, a video conference hearing before the 
undersigned Veterans Law Judge was held at the Pittsburgh RO.  
A transcript of that hearing is of record.

The Board notes that the RO reopened the Veteran's claims and 
decided them on the merits.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Through statements in March, June, and September 2009, the 
issue of clear and unmistakable error in an October 1990 
rating decision was raised by the Veteran, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  In 
addition, the Veteran has indicated he is unable to work due 
to his back and knee conditions, thereby raising a claim for 
a total disability rating based on individual 
unemployability.  Such matter has also not been addressed by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action.  

The claim for an increased disability rating for left knee 
ACL deficiency with Pellegrini-Stieda calcification and the 
claim for service connection for a right knee disability on 
the merits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  As the Veteran did not perfect an appeal to the August 
2003 rating decision that denied service connection for a low 
back disability and right knee medial meniscal tear with 
osteochondral lesion of the medial and lateral femoral 
condyle, this decision is final.

2.  Some of the evidence received since that August 2003 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.

3.  Some of the evidence received since that August 2003 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability. 

4.  Competent medical evidence indicates that the Veteran 
currently has central disk herniation at L5-S1 that is at 
least as likely as not related to the lumbar strain during 
service.  

5.  There is no competent evidence showing current bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for establishing service connection for a 
low back disability (diagnosed as central disk herniation L5-
S1) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Hearing loss was not incurred in or aggravated by active 
service, and the incurrence or aggravation of hearing loss 
during active service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection for hearing loss, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and hearing testimony.  The Board 
notes that the Veteran has not been afforded a VA examination 
in response to his claim for service connection for hearing 
loss.  The Board, however, finds that no such examination is 
required in this case.  There is no medical or credible lay 
evidence that shows the Veteran currently has a hearing loss 
disability.  Consequently, VA is under no duty to afford the 
Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

A. Low Back Disability

Service connection for low back disability was previously 
denied by rating actions in August 1996 and August 2003.  
While the claims file contains a copy of the August 1996 
notification of the denial of service connection for a low 
back disability, the rating decision explaining the reason 
for the denial is not in the record.  In August 2003, the 
claim was denied because the evidence did not show that a low 
back disability was caused by the left knee disability.  

While the Veteran filed a notice of disagreement with the 
August 2003 rating decision, he did not perfect his appeal 
after he was issued a statement of the case in September 
2004.  Thus, the August 2003 rating decision is final.

The evidence received subsequent to the August 2003 rating 
decision includes VA and private treatment records.  
Specifically, in March 2003, July 2003 and October 2007 
letters (all received at VA in December 2007), multiple 
private physicians and chiropractors opined that the 
Veteran's low back disability was causally related to his 
left knee injury, due to altered gait, favoring the left knee 
and/or biometrical instability.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for a low back 
disability is reopened.

B. Right Knee Disability

Service connection for right knee disability was previously 
denied by rating actions in October 1990, August 1996 and 
August 2003.  In October 1990, the claim was denied because 
the condition preexisted service and was not aggravated by 
service.  While the claims file contains a copy of the August 
1996 notification of the denial of service connection for a 
right knee, the rating decision explaining the reason for the 
denial is not in the record.  In August 2003, the claim was 
denied because there was no evidence to show that the right 
knee disability was caused by the left knee disability.

While the Veteran filed a notice of disagreement with the 
August 2003 rating decision, he did not perfect his appeal 
after he was issued a statement of the case in September 
2004.  Thus, the August 2003 rating decision is final.

The evidence received subsequent to the August 2003 rating 
decision includes private and VA treatment records.  
Specifically, in a July 2003 letter (received at VA in 
December 2007), a private physician opined that the Veteran's 
right knee disability was causally related to his left knee 
injury.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for a right 
knee disability is reopened.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. 
§ 3.310.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

A. Low Back Disability

The Veteran asserts that he has a low back disability that 
began during service, or as a result of favoring his left 
knee, which is service connected. 

Service treatment records show an episode of acute lumbar 
strain during service, in 1985.  No low back disability is 
listed on an August 1989 medical board report completed 
shortly before the Veteran's discharge from service.  

After service, the Veteran was afforded a VA spine 
examination in March 1996.  The Veteran reported that he had 
had low back pain since an injury in service in 1986.  He was 
diagnosed with minor chronic low back strain.  X-rays were 
reportedly within normal limits.  

In March and June 2003 letters, one of the Veteran's private 
chiropractors opined that the Veteran had low back pain and 
lumbar herniation as a result of his left knee disability and 
resulting biomechanical instability.

A June 2003 magnetic resonance imaging (MRI) reflects central 
disk herniation at L5-S1 effacing the epidural fat.  

In a July 2003 letter, one of the Veteran's private 
physicians noted the Veteran's low back pain and central L5-
S1 disc herniation and opined that these findings were 
causally related to his left knee injury.  The physician also 
noted a gait abnormality as a result of the left knee 
disability.  In a July 2003 letter, a different physician 
opined that the Veteran's medical problems, including central 
disc herniation of 
L5-S1, were related to his military service, although no 
rationale for the opinion was provided.  

The Veteran was afforded a VA examination in August 2003.  It 
was noted that the Veteran had a herniated lumbar disc.  The 
examiner did not feel that the Veteran's left knee caused his 
back problem.  He noted the Veteran's weight and that he 
worked on his back doing stressing activities.  According to 
the examiner, it would be conjecture to say that the cause 
for the back pain was the left knee.  

In March 2007, one of the Veteran's private chiropractors 
reported that X-rays showed degenerative disc disease at L5-
S1, decreased lumbar lordosis, and right lateral list L3-L5.  
In October 2007, the same chiropractor wrote a letter on the 
Veteran's behalf, stating that the Veteran has shown abnormal 
gait pattern due to previous knee injury.  He opined that the 
abnormal gait pattern, as likely as not, was the causative 
factor in the Veteran's low back pain.  

The Veteran was afforded a VA examination in March 2008.  
After noting the relevant history (including the opinions of 
the private physicians and chiropractors noted above) and 
performing an examination, the examiner opined that the low 
back disability (diagnosed as central disk herniation L5-S1) 
was not the result of the left knee condition due to the fact 
that the Veteran had no alteration in his gait, and minimal 
antalgia on his gait.  The examiner did, however, opine that 
it was at least as likely as not that the Veteran's low back 
complaints related to an L5-S1 disk herniation was caused by 
or the result of the isolated acute lumbar strain documented 
during service.  

In this case, the medical evidence is conflicting as to 
whether the Veteran has an altered gait due to his service-
connected left knee disability and as to whether the Veteran 
has a low back disability as a result of the left knee 
disability.  However, the only medical opinion regarding a 
direct link to service is in favor of the claim.  In March 
2008, a VA examiner opined that the Veteran's L5-S1 disk 
herniation was as likely as not the result of his isolated 
acute lumbar strain documented during service.  Accordingly, 
service connection for a low back disability, diagnosed as 
central disk herniation L5-S1, is warranted.  

B. Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran contends that his service records showed 
worsening hearing and that service connection is warranted.  
He reported that he experienced acoustic trauma while working 
in a shop directly under the flight deck of an aircraft 
carrier during his service in the Navy.  

Service treatment records do not show any complaints or 
treatment for hearing loss.  Hearing loss disability (as 
defined by 38 C.F.R. § 3.385) is not shown during service.  
At worst, he had puretone thresholds of 20 decibels at 500 
Hertz on an April 1989 audiogram.  The remaining puretone 
thresholds in the frequencies from 1000 through 4000 Hertz 
were 0 or 5 decibels.  

According to the Veteran, he has not been treated for hearing 
loss since his discharge from service.  Medical records show 
no diagnosis, treatment, or complaint of hearing loss.  
Indeed, in a January 2007 outpatient visit during which 
general medical evaluation was conducted, the Veteran denied 
having hearing loss, although he reported a myriad of other 
complaints.

In this case, a current hearing loss disability is not shown 
by medical evidence at any time.  Moreover, the Veteran's 
statements also do not indicate that he suffers from a 
current hearing loss disability.  During his personal 
hearing, the Veteran testified that "I discovered [a hearing 
loss] when I started going through my files when my claim was 
denied in 2003-2004."  The Veteran has not asserted that he 
has observed his hearing to have decreased during service; 
instead, he testified that when looking at his service 
treatment records, he noticed that he had a decrease in 
hearing acuity.  Nor does he assert that he currently 
experiences decreased hearing ability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In sum, the Board finds that none of the evidence shows a 
current hearing loss disability.  Accordingly, service 
connection for bilateral hearing loss is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for low back disability is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for right knee disability 
is reopened.

Entitlement to service connection for a low back disability 
(diagnosed as central disk herniation L5-S1) is granted. 

Entitlement to service connection for hearing loss is denied.  




REMAND

The Veteran also contends that he has a right knee disability 
that began during service, or as a result of favoring his 
left knee, which is service connected.  

Service treatment records show multiple complaints related to 
the right knee.  An August 1989 medical board report 
indicates that the Veteran had probable ACL insufficiency, 
degenerative joint disease, and chondromalacia patellae of 
the right knee, all of which existed prior to service and 
were aggravated by service.  However, the basis for the 
conclusion that the disabilities preexisted service is 
unclear, as the Veteran indicated in service that he only 
suffered from a left knee injury and surgery prior to 
service.  

Moreover, while a diagnosis of degenerative joint disease was 
provided in service, there is no corroborating X-ray report 
supporting such a diagnosis.  Indeed, the service treatment 
record addressing an X-ray noted that the Veteran had 
moderately advanced degenerative joint disease on the left 
and early degenerative joint disease on the left.  
Thereafter, an X-ray conducted during a July 1990 VA 
examination indicated the right knee was normal. 

The Board also notes that an August 2002 private treatment 
record reveals the Veteran reporting a two year history of 
right knee problems after slipping and falling at work.  At 
that time he denied having previous problems with the knee.  
Objective testing revealed a right meniscus tear.

There are also conflicting medical opinions in the record as 
to whether the Veteran's service connected left knee 
disability caused his current right knee disability.  

In light of the above, the Board finds that a VA examination 
is necessary to adequately address the claim for service 
connection for a right knee disability on the merits.

The Veteran is also claiming entitlement to a disability 
rating in excess of 10 percent for his left knee disability.  
After a review, the Board observes that further development 
is required prior to adjudicating that claim as well.

The Board notes that the Veteran's most recent VA examination 
of the knee took place in October 2007.  In his March 2009 
substantive appeal, the Veteran reported that his left knee 
condition had worsened since the time of his last VA 
examination.  As the current severity and extent of his 
service-connected left knee disability is unclear, the Board 
finds that a new VA examination is necessary in order to 
fully and fairly evaluate his claim for an increased rating.

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with any a reopened 
claim for a benefit which was previously disallowed or a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, both VA and private, who treated 
him for his right and left knee 
disabilities since July 2003.  After 
securing any necessary release, the RO/AMC 
should obtain these records.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the current severity of his 
service-connected left knee disability and 
to obtain an opinion as to the 
relationship between his right knee 
condition and service or service-connected 
left knee.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale should 
be provided for all opinions expressed.

a.  The examiner should describe all 
symptomatology related to the Veteran's 
knees.  All indicated tests should be 
performed and all findings should be 
reported in detail, including range of 
motion of the left knee (specifying at 
what degree in motion pain begins) and 
whether there is recurrent subluxation 
or lateral instability.  The examiner 
should describe any functional loss 
pertaining to the knees due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In 
addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use.  Finally, the examiner 
should indicate the impact of the 
Veteran's left knee disability on his 
ability to obtain or retain gainful 
employment.

b.  With regard to the right knee, 
after review of the claims file and 
examination of the Veteran, the 
examiner should provide a diagnosis for 
all right knee disabilities identified.  
The examiner should indicate whether 
any of these current disabilities arose 
during service or are otherwise related 
to service.  If the examiner finds the 
current right knee disabilities are not 
related to the Veteran's active 
service, then the examiner should 
provide an opinion as to whether the 
Veteran's service connected left knee 
condition caused the right knee 
disability(ies) or aggravated 
(permanently worsened beyond normal 
progression) the right knee 
disability(ies).  If the examiner finds 
that any right knee disability is 
aggravated by the service connected 
left knee condition, he/she should 
quantify the degree of aggravation.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claims should be adjudicated.  If the 
benefits sought on appeal are denied, then 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


